By the Court,

Sutherland, J.
It is a matter of sound, discretion with the referees, to open a cause after it has been submitted to them, for the purpose of hearing further testimony ; and it is to be-presumed that they will discreetly exercise such discretion. Here an important question was left in doubt, in their minds, which they believed could be dispelled by further proof; they therefore did right in adjourning the cause, to give the party an opportunity of producing further testimony. The motion is denied.